 1   OMAR T. SULAIMAN
 2   osulaiman@sulaimanlaw.com
     SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
 4   Lombard, IL 60148
     Telephone: (630) 575-8181
 5   Facsimile: (630) 575-8188
 6   Attorney for Plaintiff
 7

 8                        UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10

11   SKYE B. LEYVA,                          Case No. 2:19-cv-04693-MRW

12                    Plaintiff,             ORDER

13          v.

14
     WESTERN DENTAL SERVICES,
15   INC.,

16                    Defendant.

17
                   ORDER ON DISMISSAL WITHOUT PREJUDICE
18

19         Plaintiff, SKYE B. LEYVA (“Plaintiff”), by and through her attorneys,
20
     Sulaiman Law Group, Ltd. having filed with this Court her Notice of Voluntary
21

22
     Dismissal without prejudice, with leave to reinstate within 45 days and the Court

23   having reviewed same, now finds that this matter should be dismissed.
24
           IT IS THEREFORE ORDERED by this Court that the above cause of action
25

26   is hereby dismissed, without prejudice, to become with prejudice after 45 days.

27

28
                                               1
 1

 2

 3           $XJXVW  
     Dated: ________________________
 4
                                       ___________________________________
 5                                     Magistrate Judge, U.S. District Court
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
